Citation Nr: 0106322	
Decision Date: 03/02/01    Archive Date: 03/08/01	

DOCKET NO.  99-18 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for major depressive 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION


The veteran served in the Arkansas Army National Guard from 
March 1963 to March 1969, with a period of active duty for 
training (ACDUTRA) from May 1963 to November 1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1998 by the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The Board notes that the veteran was scheduled to appear and 
testify by video conference at a hearing before a Member of 
the Board on January 22, 2001, but he failed to appear.  The 
Board will, therefore, proceed to consider his appeal.  See 
38 C.F.R. §§ 20.700, 20.702 (2000).


FINDING OF FACT

A current depressive disorder is not related to the veteran's 
period of ACDUTRA. 


CONCLUSION OF LAW

Service connection for major depressive disorder is not 
warranted.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 1991 & 
Supp. 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during 
other than a period of 

war, compensation is payable to any veteran thus disabled and 
who was discharged or released under conditions other than 
dishonorable from the period of service in which that injury 
or disease was incurred, or preexisting injury or disease was 
aggravated, but no compensation shall be paid if the 
disability is the result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

In the veteran's case, he filed his original claim for VA 
compensation or pension in August 1990, and his service 
medical records were obtained at that time.  The service 
medical records were entirely negative for any complaint, 
finding, or diagnosis of psychiatric illness.  On examination 
in March 1963 for enlistment in the Arkansas Army National 
Guard, the veteran was evaluated as psychiatrically normal.  
In a report of medical history for release from active duty 
in October 1963, the veteran stated that he had not ever had 
depression, excessive worry, or nervous trouble of any sort.  
At an examination for release from active duty in October 
1963, he was evaluated as psychiatrically normal.  In 
November 1963, the veteran stated in writing that there had 
been no change in his medical condition since his examination 
in October 1963.

Records of Counseling Associates, Inc., (CAI) of Conway, 
Arkansas, a private mental health care provider, show that 
the veteran was first seen in July 1990 on reference by his 
wife, who was being treated by CAI for a history of suicide 
attempts.  He complained of fatigue, low energy, and lack of 
initiative for approximately three weeks.  When his medical 
history was taken for intake purposes, he made no reference 
to any health problems during military service; he stated 
that he had had a complete physical examination two years 
earlier, and he did not have any health problems at that 
time.  In August 1990, a psychiatrist at CAI 

rendered a diagnosis of major depression, single episode, 
moderate, and prescribed Pamelor, an antidepressant 
medication.  Additional records from CAI show continued 
psychiatric treatment through December 1997, at which time 
the veteran was taking Prozac for major depression, 
recurrent.

The veteran does not claim to have received any psychiatric 
treatment from November 1963 to July 1990.  However, he 
stated in September 1999, "I have had depression since in 
Fort Poke [sic] Army Hospital.  It started while in six mo 
[month] training."  The veteran has not specifically stated 
that he received a psychiatric evaluation or a psychiatric 
treatment during his period of ACDUTRA in 1963.  He stated in 
August 1999 that he contacted Fort Polk Hospital and "they 
contacted St. Louis for hospital records July or Aug. 1963 
but my records could not be found because of fire...".

However, as noted above, the veteran's service medical 
records were obtained in 1990, after he filed his original 
claim, and there was no report from the custodian of the 
records that they were incomplete or that any records had 
been destroyed by fire at the National Personnel Records 
Center in July 1973, when there was a fire at that facility.  

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits.  
That law provides that VA shall make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA and provides for VA to arrange for a 
medical examination and opinion in certain circumstances.  In 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent 

evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service, but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. §  5103(a).

In the instant case, the Board finds that the evidence of 
record contains sufficient medical evidence for the Board to 
make a decision on the veteran's claim for service connection 
for major depressive disorder.  The medical evidence contains 
a finding in October 1963, near the end of the veteran's 
period of ACDUTRA, that he was psychiatrically normal.  The 
medical evidence also includes a history related to CAI in 
July 1990 for treatment purposes, that the veteran had had 
depressive symptoms for only three weeks and that he had had 
no health problems when examined two years earlier and a 
diagnosis in 1990 of major depression, single episode.  
Because the service medical records are entirely negative for 
any indication of a mental or emotional disorder, and because 
there is no reason to believe that the service medical 
records obtained by the RO in 1990 were incomplete, the Board 
finds that the VCAA does not require VA to request additional 
service medical records.  For the same reasons, the Board 
finds that VA's duty to assist the veteran does not require a 
medical examination and opinion on the question of whether 
his current depressive disorder, diagnosed in August 1990, 
had its onset during his period of ACDUTRA in 1963.  
Furthermore, the preponderance of the evidence, including the 
statements made by the veteran in October 1963 and July 1990 
concerning his medical history, shows that his current major 
depressive disorder is not related to his period of ACDUTRA.  
Therefore, entitlement to service connection for major 
depressive disorder is not established.  38 U.S.C.A. 
§§ 101(24), 1131.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for major depressive disorder is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals







